Citation Nr: 1818940	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to October 1997, from February 2005 to December 2005, and from January 2010 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. A Notice of Disagreement (NOD) was filed in November 2013. A Statement of the Case (SOC) was issued in June 2014. A substantive appeal (VA Form-9) was filed in June 2014. Supplemental Statements of the Case (SSOCs) were issued in April 2015 and April 2016.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in March 2016.  Thereafter, in an April 2016 rating decision, the RO granted entitlement to service connection for traumatic brain injury (claimed as head injury, lump on forehead) and entitlement to service connection for bilateral dry eye/photosensitivity (claimed as eye sensitivity).  As this action constitutes a full grant of the benefits sought on appeal, those issues are no longer on appeal.  The remaining issue of entitlement to service connection for a bilateral knee condition is before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA (Legacy) and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim. 

The Veteran contends that his bilateral knee condition is a result of his service. 

A review of the Veteran's service treatment records (STRs) indicates that the Veteran reported bilateral knee pain in November 2010. The Veteran reported that his knees "bother[ed] him occasionally" due to the amount of added weight he carried during training exercises. The examiner described the Veteran's bilateral knee pain as "stable." The Veteran was diagnosed with joint pain, localized in the knee: bilateral.

In January 2013, the Veteran was afforded a VA examination. The examiner did not review the Veteran's claims file. The Veteran was diagnosed with bilateral knee strain, with onset in 2012. The Veteran reported that he injured his knees in service, during the summer of 2010 while moving heavy air conditioning equipment that required squatting. The examiner opined that there was insufficient information to confidently comment on whether the Veteran's condition is due to service. The examiner emphasized that there is no reported bilateral knee pain in the Veteran's service medical records. 

On VA outpatient treatment in December 2013, the Veteran was diagnosed with knee arthritis that the examiner attributed to a recent fall.

In an August 2014 medical opinion, the Veteran's private physician, Dr. R. B. opined that the Veteran's bilateral knee condition is "bonafide and related to his Navy 2010.  .  . experience." 

In several statements, the Veteran claimed that he injured his knees during a two mile march with full gear during training and while moving heavy AC equipment in service. During the May 2015 videoconference hearing, the Veteran reiterated his contention that he injured his knees during training. The Veteran testified that he "had to hump with 100-200 pound packs for 2 miles," ran on gravel made of "3/4 inch stones" and that he did not receive in-service treatment for his bilateral knee condition. The Veteran asserted that he was treated for the bilateral knee condition within 6 months of discharging from service.  

The Board requested an addendum medical opinion in a March 2016 Board decision. The VA examiner was asked to render an opinion regarding the etiology of the Veteran's bilateral knee condition and to discuss the Veteran's lay assertions regarding in-service onset and his exposure to repetitive motion injuries. 

The March 2016 VA examiner opined that the Veteran's bilateral knee strain is less likely as not due to service. According to the examiner, the Veteran's report of occasional knee pain at the time of "2010 PHDA" is acknowledged, as is his 2015 hearing testimony, however there is no objective evidence to suggest a chronic bilateral knee condition due to service and continuing to the present.  The examiner then listed several STR and VA treatment notes indicating that the Veteran was seen for bilateral knee pain. 

The Veteran recently claimed, in a May 2016 statement, that he ran at least 10 miles per week for a minimum of 520 miles a year for 23 years, totaling 11,960 miles during his military career. The Veteran asserted that while running, his ankles would twist and caused his knees to twist. The Board notes that the Veteran is service-connected for a bilateral ankle disability. The Veteran now appears to be raising a secondary service connection claim; i.e., that his bilateral knee condition is due to his service-connected bilateral ankle disability.  

On VA outpatient treatment in February 2017, the Veteran was diagnosed with knee pain, mild osteoarthritis. 

In light of the foregoing, the Board finds that an addendum medical opinion is needed to decide the claim. An opinion is needed to determine if the Veteran's bilateral knee condition, variously diagnosed as joint pain, localized in the knee: bilateral, bilateral knee strain, knee arthritis, and mild osteoarthritis was caused by or aggravated by his service-connected bilateral ankle disability. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the January 2013 VA joints examination and provided the March 2016 addendum medical opinion. If that examiner is no longer available, provide the claims file to an examiner of like skill and qualification. The entire claims file, to include a complete copy of the REMAND must be made available to the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee condition, including arthritis noted in February 2017, is (i) caused by or (ii) aggravated by his service-connected bilateral ankle disability.  In so opining, the examiner is asked to do the following:  (1) review the Veteran's May 2016 statement; and (2) address the likelihood that injuries such as those described by the Veteran could have caused the Veteran's current knee conditions (i.e., indicate whether the pathology/disease process associated with the Veteran's knees is consistent with the mechanism of injury claimed by the Veteran).  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.
	
2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a SSOC. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




